                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

LEKESHA MARIE ROBINSON,

               Plaintiff,                                     Case No. 19-CV-931

       v.

FOREST COUNTY JAIL,

               Defendant.



                                             ORDER



       Plaintiff LaKesha Marie Robinson, a prisoner who is currently representing herself,

has filed a civil action. She has also filed a motion for leave to proceed without prepaying the

full filing fee, or to proceed in forma pauperis. The cost of filing a civil action in federal court

is $400.00, which includes the $350.00 statutory filing fee and a $50.00 administrative fee. The

$50.00 administrative fee does not apply to persons granted in forma pauperis status. The

Prison Litigation Reform Act (PLRA) requires prisoner plaintiffs proceeding without

prepayment of the filing fee (in forma pauperis) to pay the $350.00 statutory filing fee over

time. See 28 U.S.C. § 1915(b)(1).

       Under the PLRA, the court must assess an initial partial filing fee of twenty percent of

the average monthly deposits to the plaintiff’s account or average monthly balance in the

plaintiff’s prison account for the six-month period immediately preceding the filing of the

complaint, whichever is greater. Id. After the initial partial filing fee is paid, the plaintiff must
make monthly payments of twenty percent of the preceding month’s income until the filing

fee is paid in full. 28 U.S.C. § 1915(b)(2). “The agency having custody of the prisoner shall

forward payments from the prisoner’s account to the Clerk of the Court each time the amount

in the account exceeds $10 until the filing fees are paid.” Id. The amount of the filing fee can

be recovered as part of the costs of the action in the event the plaintiff ultimately prevails.

        On August 1, 2019, Robinson filed a certified copy of her prisoner trust account

statement for the two months immediately preceding the filing of the complaint. (ECF No.

7.) A review of this information reveals that, for the two-month period immediately

preceding the filing of the complaint1, see 28 U.S.C. § 1915(a)(2), the average monthly deposit

in Robinson’s prison account was $2709.00 and the average monthly balance to the account

was $182.04. Thus, in accordance with the provisions of 28 U.S.C. § 1915(b)(1), Robinson

would be required to pay an initial partial filing fee of $541.80 to the Clerk of Court. This

amount exceeds the $350.00 statutory filing fee. Because the statutory formula (1915(b)(2))

requires that Robinson pay an initial partial filing fee that exceeds the $350.00 statutory filing

fee, the court will deny Robinson’s motion for leave to proceed without prepaying the filing

fee. As explained below, the court will order Robinson to pay the $400.00 filing fee, or explain

why she cannot do so, within twenty-one days of the date of this order.




1
          Robinson has been confined at the Forest County Jail since May 7, 2019. (ECF No. 7 at 48.) The court
calculated the initial partial filing fee from her trust account statement from May 7, 2019 (when she entered the
jail) until June 26, 2019 (when she filed the complaint).




                                                        2
       The PLRA also provides that, if a prisoner files three or more actions or appeals which

are dismissed as frivolous, malicious, or for failure to state a claim upon which relief can be

granted, she will be prohibited from bringing any other actions in forma pauperis unless she is

in imminent danger of serious physical injury. 28 U.S.C. § 1915(g). In the event this action is

later dismissed for any of the above reasons, it may have an impact on Robinson’s ability to

bring other actions in forma pauperis. The court will not screen the complaint until she pays

the filing fee. Accordingly, Robinson will be afforded an opportunity to voluntarily dismiss

this action to avoid incurring a “strike” under § 1915(g).

       Notice to Plaintiff. If you do not wish to proceed with this action to avoid incurring

a “strike” under § 1915(g) or do not wish to pay the filing fee as set forth in this Order, you

must notify the court by filing a letter with the Clerk of Court on or before May 21, 2019. If

you write such a letter, this case will be dismissed without prejudice. Voluntary dismissal

will not be counted as a “strike” under § 1915(g).

       If Robinson proceeds, she is advised that the complaint will be screened. Even if it is

immediately dismissed because it fails to state a claim upon which relief can be granted or

for any other reason, the court will not refund the filing fee. Moreover, Robinson will still risk

incurring a strike.

       NOW, THEREFORE, IT IS HEREBY ORDERED that Robinson’s motion for leave to

proceed without prepaying the filing fee (ECF No. 4) is DENIED.

       IT IS FURTHER ORDERED that Robinson must pay the $400.00 filing fee on or

before September 9, 2019, by submitting a check or money order payable to the Clerk of



                                                3
Court. If Robinson is not able to pay the $400.00 filing fee from her regular trust account by

September 9, 2019, she must advise the court in writing why she is not able to do so and if

she thinks there is good cause to for the court to order payment of the $400.00 filing fee from

her release account.

       IT IS FURTHER ORDERED that, if on or before September 9, 2019, Robinson fails to

pay the $400.00 filing fee or show cause for failing to do so, this case may be dismissed

without prejudice for failure to prosecute.

       IT IS FURTHER ORDERED that a copy of this order be sent to the officer in charge

of the agency where Robinson is confined.

       IT IS FURTHER ORDERED that no further action will be taken in this case until the

clerk’s office receives Robinson’s $400.00 filing fee as directed above and the court has

screened the complaint as required by the PLRA, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.

       Dated at Milwaukee, Wisconsin this 19th day of August, 2019.

                                                    BY THE COURT




                                                    WILLIAM E. DUFFIN
                                                    United States Magistrate Judge




                                               4
